Exhibit 10.55

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

EXECUTION COPY

DATAFEED LICENSE AGREEMENT

BETWEEN

BROADRIDGE INVESTOR COMMUNICATION SOLUTIONS, INC.

AND

INSTITUTIONAL SHAREHOLDER SERVICES, INC.

DATED

MAY 31, 2012



--------------------------------------------------------------------------------

SECTION 1.   

Definitions

     4    SECTION 2.   

Operation of the Consolidated Datafeed

     7   

2.1.

  

Expenses; Availability

     7   

2.2.

  

Access

     7   

2.3.

  

Distribution Guidelines

     7   

2.4.

  

Updates

     7   

2.5.

  

New Components

     7    SECTION 3.   

License

     8   

3.1.

  

License Grant of ISS Vote Instructions

     8   

3.2.

  

Sublicenses

     8   

3.3.

  

License Grant of Enhanced Components

     8   

3.4

  

License Grant for Use of Global Agenda Proposal Codes

     8   

3.5.

  

Scope of License

     9   

3.6.

  

Creation of Reports

     9   

3.7.

  

Acknowledgement of Termination

     9    SECTION 4.   

Support Services

     9   

4.1.

  

Service Level Agreement

     9   

4.2.

  

Additional Support Services

     9   

4.3.

  

***********

     9    SECTION 5.   

Ownership of Intellectual Property

     10   

5.1.

  

Ownership of Consolidated Datafeed

     10   

5.2.

  

Ownership of Enhanced Components

     10   

5.3.

  

ISS Proprietary Information

     10   

5.4.

  

Broadridge Proprietary Information

     11    SECTION 6.   

***********

     11   

6.1.

  

***********

     11   

6.2.

  

***********

     12   

6.3.

  

***********

     12   

6.4.

  

***********

     12    SECTION 7.   

Representations, Warranties and Covenants

     12   

7.1.

  

ISS Representations

     12   

7.2.

  

Broadridge Representations

     12   

7.3.

  

Broadridge Covenants

     13   

7.4.

  

ISS Covenants

     14   

7.5.

  

Disclaimer of Warranties

     15    SECTION 8.   

***********

     15   

8.1.

  

***********

     15   

8.2.

  

***********

     15   

 

2



--------------------------------------------------------------------------------

SECTION 9.   

***********

     16    SECTION 10.   

***********

     16   

10.1.

  

***********

     16   

10.2.

  

***********

     16    SECTION 11.   

Confidentiality

     17   

11.1.

  

Confidential Information

     17   

11.2.

  

Use of Confidential Information

     17   

11.3.

  

Unauthorized Use

     18   

11.4.

  

Return of Information

     18   

11.5.

  

Injunctions

     18    SECTION 12.   

Term and Termination

     18   

12.1.

  

***********

     18   

12.2.

  

Termination

     18   

12.3.

  

Effect of Termination

     20    SECTION 13.   

INTENTIONALLY OMITTED

     20    SECTION 14.   

Miscellaneous

     20   

14.1.

  

Governing Law

     20   

14.2.

  

Consent to Jurisdiction

     20   

14.3.

  

Waiver of a Jury Trial

     20   

14.4.

  

Relationship

     21   

14.5.

  

No Promotion

     21   

14.6.

  

Notices

     21   

14.7.

  

Entire Agreement

     22   

14.8.

  

Severability

     22   

14.9.

  

Further Assurances

     22   

14.10.

  

Force Majeure

     22   

14.11.

  

Advertising and Publicity

     22   

14.12.

  

Amendments; Waivers

     22   

14.13.

  

Assignment

     23   

14.14.

  

Successors; Assigns; Third-Party Beneficiaries

     23   

14.15.

  

Survival

     23   

14.16.

  

Counterparts

     23   

Exhibits, Appendices and Annexes

 

I.    Annex I – *********** II.    Annex II – Vote Instruction Fee III.   
Exhibit 4.2 – Additional Services to be Provided by Broadridge IV.    Exhibit
12.2(h) – *********** V.    Appendix A – ***********

 

3



--------------------------------------------------------------------------------

DATAFEED LICENSE AGREEMENT

This Datafeed License Agreement (this “Agreement”), entered into on May 31, 2012
(the “Effective Date”), sets forth the understanding between Broadridge Investor
Communication Solutions, Inc. (formerly known as ADP Investor Communication
Services, Inc., a Delaware corporation, “Broadridge”), and Institutional
Shareholder Services, Inc., a Delaware corporation (“ISS”), concerning the
implementation and operation of the Consolidated Datafeed to facilitate
straight-through processing of Ballots and Vote Instructions. As of the
Effective Date, this Agreement supersedes and replaces the Datafeed License
Agreement, dated October 27, 2003, between Broadridge and ISS, as amended (the
“Prior Agreement”), which Prior Agreement shall automatically terminate and be
of no further force and effect (without any liability on the parties thereto) as
of the Effective Date.

WHEREAS, Broadridge owns a Consolidated Datafeed which ISS wishes to license in
connection with the management and tracking of proxy votes by ISS, and
Broadridge wishes to so license the Consolidated Datafeed to ISS for such
purposes;

NOW, THEREFORE, be it resolved that, in consideration of the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties to this
Agreement hereby agree as follows:

SECTION 1. Definitions

As used herein, the following terms have the following meanings:

“Affiliate” means, with respect to any Person, (a) any Person directly or
indirectly controlling, controlled by or under common control with such Person
and (b) any executive officer or director of such Person. For purposes of this
definition, the terms “controlling,” “controlled by,” or “under common control
with” shall mean possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble hereto. Agreement, as used
herein, shall include all Exhibits, Annexes, Schedules and Appendices attached
hereto.

“Applicable Law” means, as to any Person, any statute, law, rule, regulation,
directive, treaty, judgment, order, decree or injunction of any Governmental
Authority that is applicable to or binding upon such Person or any of its
properties.

“Ballot” means any voteable position (including, without limitation, empty
ballots) identified by Broadridge to be sent to ISS through the Consolidated
Datafeed.

“Broadridge” has the meaning set forth in the Preamble hereto.

“Broadridge Proprietary Information” has the meaning set forth in
Section 5.4(a).

 

4



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in the State of New York are not required or authorized to close

“Confidential Information” has the meaning set forth in Section 11.2.

“Consolidated Datafeed” means the specific data exchanges of the consolidated
agenda file, consolidated meeting file, consolidated director file, consolidated
ballot file datafeed and the returned ballot confirmation file and vote
instruction files for accounts of institutions for which ISS has voting
authority.

“Datafeed Vote Instruction Fee” has the meaning set forth in Section 6.1.

“Disclosing Party” has the meaning set forth in Section 11.1.

“Downtime” means those periods of time during which the Consolidated Datafeed is
not available to ISS for purposes of processing meeting, agenda and Ballot
information, but not including Scheduled Maintenance and Unscheduled
Maintenance.

“Effective Date” means the date of this Agreement.

“Enhanced Components” means the ISS Vote Instructions and Global Agenda Proposal
Codes.

“Extended Third-Party Agreement” has the meaning set forth in Section 8.2.

“File Transfer” means a file transfer that is encrypted using the SCP (secure
copy) over SSH (secure shell) open standards based protocol or its equivalent as
mutually agreed to by Broadridge and ISS

“Global Agenda Proposal Code Definition Table” means the index that associates
the Global Agenda Proposal Codes to A) classes and then further into, B)
detailed descriptions of each proprietary Global Agenda Proposal Code to allow
for the specific identification of each proposal item found on proxy agendas
worldwide when meeting materials are available.

“Global Agenda Proposal Codes” means the detailed proprietary codes that ISS
uses to classify each agenda item found on proxy agendas worldwide when meeting
materials are available. Each agenda item is defined by a proposal code. The
proposal codes consist of a unique five-digit alpha numeric identifier which can
be used to categorize each agenda item into a class description which is then
further defined in specific detail in the Global Agenda Proposal Code Definition
Table.

“Global Proposal Procurement Process” means the process through which ISS
provides Broadridge daily detailed Global Agenda Proposal Codes and a
semi-annual Global Agenda Proposal Code Definition Table for all proxy meeting
agendas worldwide, when meeting materials are available. This process is
detailed in Appendix A hereto.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” means any domestic or foreign government, governmental
authority, court, tribunal, agency or other regulatory, administrative or
judicial agency, commission or organization, and any subdivision, branch or
department of any of the foregoing.

“Initial Term” has the meaning set forth in Section 12.1.

“ISS” has the meaning set forth in the Preamble hereto.

“ISS Proprietary Information” has the meaning set forth in Section 5.3(a).

“Material Adverse Effect” means a material adverse effect on the business,
financial condition, assets or results of operations of a party.

“Minimum Annual Ballot Requests Fee” has the meaning set forth in Section 6.3.

“Minimum Annual Fee Ballot Percentage” has the meaning set forth in Section 6.3.

“Nominees” has the meaning set forth in Section 12.2(d).

“Person” means any natural person, corporation, partnership, limited liability
company, trust or any other legal entity.

“Receiving Party” has the meaning set forth in Section 11.1.

“Revised Term” has the meaning set forth in Section 8.2.

“Scheduled Maintenance” means those periods of time, during which Broadridge
performs maintenance to or repairs all or part of the Consolidated Datafeed. Any
Scheduled Maintenance shall occur between 11:00 a.m. and 4:00 p.m. E.S.T. on
Saturday or Sunday, and is subject to prior e-mail notification to ISS, at least
two weeks in advance of the Scheduled Maintenance.

“Services” has the meaning set forth in Section 4.2.

“Support Services” has the meaning set forth in Section 4.1.

“Term” has the meaning set forth in Section 12.1.

“Third-Party Agreement” has the meaning set forth in Section 8.1.

“Third-Party Favorable Terms” has the meaning set forth in Section 8.1.

“Transition Period” has the meaning set forth in Section 12.3 (a).

 

6



--------------------------------------------------------------------------------

“Unsanctioned Method or Unsanctioned Form” means any method or form of Vote
Instruction transmitted electronically by ISS other than through such method or
form prescribed by Broadridge in the instructions published and available for
review by a user upon accessing the applicable electronic form or method in
question.

“Unscheduled Maintenance” means those periods of time, aside from Scheduled
Maintenance periods, during which Broadridge performs maintenance to or repairs
all or part of the Consolidated Datafeed.

“Vote Instruction” means any instruction given by a beneficial owner of a
security that directs a Person with legal authority to vote such security and
which is transmitted to Broadridge.

SECTION 2. Operation of the Consolidated Datafeed.

2.1. Expenses; Availability. Broadridge shall, at its expense, provide the
Consolidated Datafeed to ISS in the Broadridge standard format and as described
in the related documentation. Broadridge shall provide ISS in a timely manner
related documentation, which will include a data dictionary describing each data
field (with mandatory or optional designations and acceptable values for the
data fields) and sample files. The Consolidated Datafeed will be delivered in
the manner set forth in Annex I hereto and as otherwise agreed between both
parties in writing (for the avoidance of doubt, including email). Broadridge
shall ensure that the Consolidated Datafeed is available to ISS at all times,
other than during Scheduled Maintenance, Unscheduled Maintenance or emergency
maintenance as set forth in the attached Annex I.

2.2. Access. ISS may access the Consolidated Datafeed from any ISS personal
computer, local area network or other central processing unit located at any ISS
facility. ISS shall provide at its own expense all communications equipment,
including telephone lines and modems, usage or connect charges, necessary for
access to the Consolidated Datafeed.

2.3. Distribution Guidelines. Broadridge will be responsible for the accuracy,
completeness, and timely availability of meeting notice, ballots and agenda data
on the Consolidated Datafeed that are generated, in keeping with Broadridge’s
normal standards for delivery of such information.

2.4. Updates. During the Term, Broadridge may from time to time update, enhance
or modify the Consolidated Datafeed. Broadridge shall provide ISS with the most
current, up-to-date version of the Consolidated Datafeed, including, without
limitation, the most current version of the Consolidated Datafeed, reflecting
any updates, enhancements or modifications as may be required by applicable law
or Securities and Exchange Commission rules or regulations, at such time as the
new version is released. Any such updates to the Consolidated Datafeed shall be
at no additional charge. The parties acknowledge that from time to time the
Consolidated Datafeed may require certain mutually agreed upon modifications to
properly interface with each of the parties’ servers. Upon ISS’s written
request, Broadridge shall perform necessary modifications to the Consolidated
Datafeed so that it will continue to interface properly with the ISS server.

2.5. New Components. If, during the Term, Broadridge develops new components or
functionality for the Consolidated Datafeed, then the new components or
functionality shall be

 

7



--------------------------------------------------------------------------------

offered to ISS at an additional fee to be mutually agreed upon in writing. ISS
may, at its option, accept or reject the inclusion of each new component or
functionality in the Consolidated Datafeed. Upon the acceptance of each new
component or functionality by ISS, such new component or functionality will be
automatically included in the license granted to ISS hereunder and Broadridge
shall support the new component or functionality on terms and conditions
mutually acceptable to both parties in writing. If ISS accepts a new component
or functionality that requires customization for integration into the
Consolidated Datafeed, both parties shall use commercially reasonable efforts to
enter into a statement of work to integrate such new component or functionality.
Upon execution by the parties, each such statement of work shall constitute an
amendment to this Agreement. If at any time during the Term ISS elects not to
use any new component or functionality, then included in the Consolidated
Datafeed, then ISS shall, at its sole expense and within 60 days of the
implementation of such new component or functionality, do whatever is necessary
to adapt to any format changes that may be required to allow ISS to continue to
use the Consolidated Datafeed as contemplated by this Agreement.

SECTION 3. License.

3.1. License Grant of Consolidated Datafeed. During the Term, Broadridge hereby
grants to ISS a non-exclusive, worldwide license to use, possess, display and
otherwise process and handle the Consolidated Datafeed in all electronic forms
and media in connection with ISS’s voting agent services solely and exclusively
for the purposes of processing meeting, agenda and ballot information of
custodians using Broadridge as their proxy processing agent for accounts for
which ISS has voting authority and generating, distributing and returning ISS
Vote Instructions for positions held with such custodians. Except for the
license granted in this Section 3.1, ISS shall have no other rights to the
Consolidated Datafeed or the information provided by Broadridge.

3.2. Sublicenses. During the Term, ISS shall have the right to sublicense
(including, without limitation, the right to further sublicense) to any
Affiliate the rights licensed to ISS in Section 3.1 (License Grant of
Consolidated Datafeed) exclusively, provided that each sublicensee agrees to be
bound by the terms of this Agreement and ISS shall remain responsible for each
sublicensee hereunder.

3.3. License Grant for Use of ISS Vote Instructions. During the Term, ISS hereby
grants to Broadridge a royalty-free worldwide license to use, possess,
reproduce, modify, display, distribute and otherwise process and handle the ISS
Vote Instructions solely for the purpose of providing the Consolidated Datafeed
to ISS pursuant to the terms of this Agreement. Broadridge shall not use the ISS
Vote Instructions in any fashion that would reveal, disclose or identify any
information (which was not otherwise previously known or acquired by Broadridge
through lawful means) about ISS clients or their voting histories or
instructions.

3.4. License Grant for Use of Global Agenda Proposal Codes. During the Term (and
thereafter as provided herein), ISS hereby grants to Broadridge a royalty-free,
worldwide license to use, possess, reproduce, modify, display, distribute and
otherwise process and handle the Global Agenda Proposal Codes as set forth in
Section 4.3 hereof.

 

8



--------------------------------------------------------------------------------

3.5. Scope of License. Except as expressly provided herein, no license, right,
title or interest in or to the Consolidated Datafeed is granted to ISS, and no
license, right, title or interest in or to the Enhanced Components is granted to
Broadridge, either expressly or by implication, estoppel or otherwise.

3.6. Creation of Reports. Notwithstanding anything to the contrary contained in
this Agreement, ISS is hereby authorized to extract investment position and vote
history information generated by the use of the Consolidated Datafeed (including
the Enhanced Components) and to incorporate such extracted information into
ISS’s vote compilation software for the purpose of creating reports which
indicate an investor’s combined positions and voting history records across all
accounts for which ISS has voting authority. ISS is solely responsible for the
content of any and all information and/or data extracted as set forth above and
Broadridge shall have no liability or obligation with respect to the accuracy of
such information and data or the accuracy of any reports generated therefrom.

3.7. Acknowledgment of Termination. The parties acknowledge that the Proxy Edge
License Agreement, dated January 1, 1998, between Broadridge and ISS, has been
previously terminated.

SECTION 4. Support Services

4.1. Service Level Agreement. Broadridge shall provide the support services
specified in, and according to the terms and conditions set forth in Annex I
hereto (the “Support Services”).

4.2. Additional Support Services. Broadridge shall, at no additional cost,
provide to ISS the following additional services (together with the Support
Services, the “Services”) for the Consolidated Datafeed (including all updates,
enhancements and modifications thereto): (a) provide telephone support on every
Business Day to assist in the implementation, utilization and maintenance of the
Consolidated Datafeed, (b) provide upgrades or updates (and appropriate
documentation) that contain error or defect corrections, (c) correct any error
or defect in content or the transmission of the Consolidated Datafeed reported
by ISS, or any of which Broadridge becomes aware, within a reasonable time frame
given the severity of such error or defect, which error or defect causes the
Consolidated Datafeed not to perform substantially in accordance with the
description of its functions contained herein and (d) answer questions and
respond to problems related to (i) data communications, data quality and
accuracy, (ii) whether a share position has been reported, and (iii) whether an
electronic ballot has been transmitted, received, confirmed, released, or
reported for tabulation. Upon written (for the avoidance of doubt, including
email) request by ISS or custodians of ISS’s clients, Broadridge will ascertain
the current voting status of any account, including review of unreleased votes.
Telephone or telecommunication charges under this Agreement will be borne by the
party placing the call. Broadridge may, but shall not be obligated to, record
telephone calls and ISS hereby consents to the recording of such calls. In
addition, Broadridge shall also provide the additional services, together with
reasonable maintenance, set forth in Exhibit 4.2 hereto, as part of the Datafeed
Vote Instruction Fee.

4.3 ***********

 

9



--------------------------------------------------------------------------------

SECTION 5. Ownership of Intellectual Property

5.1. Ownership of Consolidated Datafeed. ISS acknowledges that as between the
parties, Broadridge owns all right, title and interest in and to the
Consolidated Datafeed other than the Enhanced Components. ISS shall not take any
action that is inconsistent with such ownership of the Consolidated Datafeed and
agrees that nothing in this Agreement and no use of the Consolidated Datafeed by
ISS pursuant to this Agreement shall vest in ISS, or be construed to vest in
ISS, any right of ownership in or to the Consolidated Datafeed other than the
right to use the Consolidated Datafeed solely in accordance with the terms and
conditions of this Agreement.

5.2. Ownership of Enhanced Components. Broadridge acknowledges that as between
the parties, ISS owns all right, title and interest in and to the Enhanced
Components. Broadridge shall not take any action that is inconsistent with such
ownership of the Enhanced Components and agrees that nothing in this Agreement
and no use of the Enhanced Components by Broadridge pursuant to this Agreement
shall vest in Broadridge, or be construed to vest in Broadridge, any right of
ownership in or to the Enhanced Components other than the right to use the
Enhanced Components solely in accordance with the terms and conditions of this
Agreement.

5.3. ISS Proprietary Information.

(a) Broadridge acknowledges and understands ISS’s representation that the
securities holdings, investment plans, client records and other proprietary or
confidential information of ISS, and all information relating thereto, are
confidential, proprietary and trade secrets of ISS and ISS’s clients (except
with respect to information in the public domain) (“ISS Proprietary
Information”). Broadridge acknowledges that during its performance of its
obligations hereunder, Broadridge may be provided with or have access to ISS
Proprietary Information,

 

10



--------------------------------------------------------------------------------

which it shall treat as Confidential Information and comply with the obligations
concerning Confidential Information set forth in Section 11 hereof. Broadridge
further agrees that in addition to ISS’s right to seek equitable and injunctive
relief to prevent unauthorized, negligent or inadvertent use or disclosure of
ISS Proprietary Information as provided for in Section 11 hereof, ISS shall be
entitled to recover, subject to the limitations on liability herein, the amount
of all such damages (including reasonable attorneys’ fees and expenses) in
connection with such use or disclosure.

(b) Notwithstanding anything in this Section 5.3 to the contrary, Broadridge may
use (i) information obtained from ISS such as its feedback and suggestions
regarding the Consolidated Datafeed, and (ii) ISS’s and ISS clients’ voting
patterns for purposes of providing statistical data to third parties, provided
that in each case neither ISS’s nor its clients’ identities are disclosed nor
could reasonably be inferred from the context of the description. ISS shall have
the right to review and approve in writing the characterization of ISS’s client
voting records (identified as such) or patterns prior to any dissemination of
such information to any Person other than ISS. Nothing in this paragraph or
anywhere else in this Agreement shall be interpreted as a restriction of any
kind on Broadridge’s use of information (i) that is not ISS Proprietary
Information, (ii) of which ISS is not the owner, or (iii) that did not emanate
from ISS (so long as such information was previously known or acquired by
Broadridge through lawful means).

5.4. Broadridge Proprietary Information.

(a) ISS acknowledges and understands Broadridge’s representation that the
securities holdings, investment plans, client records as well as certain
intellectual property contained in Broadridge’s Proxy Plus System and other
proprietary or confidential information of Broadridge, and all information
relating thereto, are confidential, proprietary and trade secrets of Broadridge
and Broadridge’s clients (except with respect to information in the public
domain) (“Broadridge Proprietary Information”). ISS acknowledges that during its
performance of its obligations hereunder, ISS may be provided with or have
access to Broadridge Proprietary Information, which it shall treat as
Confidential Information and comply with the obligations concerning Confidential
Information set forth in Section 11 hereof. ISS further agrees that in addition
to Broadridge’s right to seek equitable and injunctive relief to prevent
unauthorized, negligent or inadvertent use of disclosure of Broadridge
Proprietary Information as provided for in Section 11 hereof, Broadridge shall
be entitled to recover, subject to the limitations on liability herein, the
amount of all such damages (including reasonable attorney’s fees and expenses)
in connection with such use or disclosure.

SECTION 6. ***********

6.1. ***********

 

11



--------------------------------------------------------------------------------

6.2. ***********

6.3. ***********

6.4. ***********

SECTION 7. Representations, Warranties and Covenants.

7.1. ISS Representations. ISS represents and warrants to Broadridge the
following:

(a) It is duly incorporated, validly existing, and in good standing under the
laws of the State of Delaware and has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. All requisite
corporate actions necessary for the due authorization, execution, delivery, and
performance of this Agreement by ISS have been duly taken. ISS has duly executed
and delivered this Agreement. This Agreement constitutes a valid and binding
obligation of ISS enforceable against ISS in accordance with its terms (except
as may be limited by bankruptcy, insolvency, or similar laws of general
application and by the effect of general principles of equity, regardless of
whether considered at law or in equity).

(b) The execution, delivery and performance by ISS of this Agreement does not
and will not violate or conflict with, or require the consent of any third party
under, any agreements, rights, or obligations existing between ISS and any other
Person.

(c) It has the full legal right to grant to Broadridge the licenses granted
under this Agreement. ISS’ performance of its obligations under this Agreement
does not infringe upon any intellectual property right or proprietary right of
any Person

7.2. Broadridge Representations. Broadridge represents and warrants to ISS the
following:

(a) It is duly organized, validly existing, and in good standing under the laws
of the State of Delaware and has full power and authority to execute and deliver
this

 

12



--------------------------------------------------------------------------------

Agreement and to perform its obligations hereunder. All requisite corporate
actions necessary for the due authorization, execution, delivery, and
performance of this Agreement by Broadridge have been duly taken. Broadridge has
duly executed and delivered this Agreement. This Agreement constitutes a valid
and binding obligation of Broadridge enforceable against Broadridge in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
or similar laws of general application and by the effect of general principles
of equity, regardless of whether considered at law or in equity).

(b) The execution, delivery and performance by Broadridge of this Agreement does
not and will not violate or conflict with, or require the consent of any third
party under, any agreements, rights, or obligations existing between Broadridge
and any other Person.

(c) It has the full legal right to grant to ISS the licenses granted under this
Agreement and its performance of its obligations under this Agreement does not
infringe upon any intellectual property right or proprietary right of any
Person.

7.3. Broadridge Covenants. Broadridge covenants to ISS as follows:

(a) During the Term, Broadridge shall not knowingly distribute any material or
operate any system including, without limitation, its Consolidated Datafeed that
(i) infringes any intellectual property rights of any Person or (ii) violates
any law, statute, ordinance, or regulation (including without limitation, the
laws and regulations governing export control), and shall use commercially
reasonable efforts to prevent the distribution of any material, program, device
or system, including, without limitation, the Consolidated Datafeed, that
contains any viruses, trojan horses, worms, time bombs, cancelbots, or other
computer programming routines that are intended to damage, detrimentally
interfere with, surreptitiously intercept, gain unauthorized access to or
control over, or expropriate any system, data or personal information or in any
way affect its obligations hereunder.

(b) The Consolidated Datafeed shall comply in all material respects, and operate
in substantial conformance, with the descriptions and representations set forth
in this Agreement (and any amendments to this Agreement).

(c) During the Term, Broadridge shall conduct an annual SSAE-16 audit or similar
audit at least as comprehensive as the SSAE-16 audit and shall provide the
results of such audit to ISS.

(d) During the Term, Broadridge shall conduct a bi-annual disaster recovery test
and provide the results of such test to ISS.

(e) During the Term, but only on one (1) occasion per year, ISS may retain an
independent third party, at its cost, to conduct a quality assurance review of
the Consolidated Datafeed; however, such review shall not extend to review,
disclosure and audit of any proprietary systems, trade secrets or intellectual
property of Broadridge, including, but not limited to, source code or password
protected code, inventions, know-how, confidential customer data or third party
software or proprietary material licensed by Broadridge. The audit may be
conducted provided that the actual report and the results of such audit shall be
deemed Confidential Information of Broadridge and the report and results of such
audit may only be

 

13



--------------------------------------------------------------------------------

disclosed to ISS after execution by ISS of an appropriate non-disclosure
agreement, and in no event shall the report and results be disclosed to any
third party without Broadridge’s prior written consent. In no event shall the
results of the audit be used by ISS to compete with Broadridge or to the
detriment of Broadridge’s business.

(f) Annually, Broadridge shall negotiate in good faith with ISS to determine the
appropriateness and extent, if any, of a mutually beneficial increase to the de
minimis activity threshold set forth in Section 12.2(d).

7.4. ISS Covenants. ISS covenants to Broadridge as follows:

(a) During the Term, ISS shall not knowingly distribute any material or operate
any system, including, without limitation, the Enhanced Components, that
(i) infringes any intellectual property rights of any Person or (ii) violates
any law, statute, ordinance, or regulation (including without limitation, the
laws and regulations governing export control), and shall use commercially
reasonable efforts to prevent the distribution of any material, program, device
or system, including, without limitation, the Enhanced Components, that contains
any viruses, trojan horses, worms, time bombs, cancelbots, or other computer
programming routines that are intended to damage, detrimentally interfere with,
surreptitiously intercept, gain unauthorized access to or control over, or
expropriate any system, data or personal information or in any way affect its
obligations hereunder.

(b) During the Term, ISS shall conduct an annual SSAE-16 audit or similar audit
at least as comprehensive as a SSAE-16 audit and shall provide the results of
such audit to Broadridge.

(c) During the Term, ISS shall conduct a bi-annual disaster recovery test and
provide the results of such test to Broadridge.

(d) During the Term, but only on one (1) occasion per year, Broadridge may
retain an independent third party, at its cost, to conduct an audit of the
process flow and controls used by ISS to provide the ISS proxy voting services
contemplated under this Agreement; however, such audit shall not extend to
review, disclosure and audit of any proprietary systems, trade secrets or
intellectual property of ISS, including, but not limited to, source code or
password protected code, inventions, know-how, confidential customer data or
third party software or proprietary material licensed by ISS. The audit may be
conducted provided that the actual report and the results of such audit shall be
deemed Confidential Information of ISS and the report and results of such audit
may only be disclosed to Broadridge after execution by Broadridge of an
appropriate non-disclosure agreement, and in no event shall the report and
results be disclosed to any third party without ISS’s prior written consent. In
no event shall the results of the audit be used by Broadridge to compete with
ISS or to the detriment of ISS’s business.

(e) Subject to Broadridge’s obligations set forth in Annex I hereto, ISS agrees
to transmit all Vote Instructions pertaining to Ballots received from Broadridge
via the Consolidated Datafeed unless ISS shall be precluded from transmitting
such Vote Instructions by such means due to Downtime, Scheduled Maintenance or
Unscheduled Maintenance. In the

 

14



--------------------------------------------------------------------------------

event that ISS (i) receives a Ballot from Broadridge via any method other than
via the Consolidated Datafeed, or (ii) is precluded from transmitting Vote
Instructions via the Consolidated Datafeed due to Downtime, Scheduled
Maintenance or Unscheduled Maintenance, or due to any act or omission of
Broadridge in contravention of its obligations under this Agreement, ISS may,
under such circumstances, transmit Vote Instructions through such method(s)
(including, without limitation, via the Internet, telephone and facsimile) as
ISS shall reasonably determine in its sole discretion. Notwithstanding the
foregoing, ISS shall not use any Unsanctioned Method or Unsanctioned Form.

(f) Annually, ISS shall negotiate in good faith with Broadridge to determine the
appropriateness and extent, if any, of a mutually beneficial increase to the de
minimis activity threshold set forth in Section 12.2(d).

7.5. Disclaimer of Warranties. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL
OTHER WARRANTIES AND CONDITIONS ON BEHALF OF EITHER PARTY, WHETHER EXPRESSED OR
IMPLIED BY STATUTE, COMMON LAW, OR OTHERWISE, ARE TO THE EXTENT PERMISSIBLE BY
LAW HEREBY EXCLUDED. IN PARTICULAR, BROADRIDGE AND ISS HEREBY ACKNOWLEDGE THAT
NEITHER BROADRIDGE NOR ISS MAKES ANY WARRANTY, EXPRESS OR IMPLIED, TO THE OTHER
OR TO ANY THIRD PARTIES AS TO THE QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PRODUCTS AND SERVICES OFFERED UNDER THIS AGREEMENT.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY GIVES ANY ASSURANCE
OR WARRANTY REGARDING THE PAST OR CONTINUED SUPPLY, ACCURACY, CALCULATION OR
PUBLICATION OF THE CONSOLIDATED DATAFEED OR THE ENHANCED COMPONENTS.

SECTION 8. ***********.

8.1. ***********

8.2. ***********

 

15



--------------------------------------------------------------------------------

SECTION 9. ***********

SECTION 10. ***********.

10.1. ***********

10.2. ***********

 

16



--------------------------------------------------------------------------------

SECTION 11. Confidentiality.

11.1. Confidential Information. The parties recognize that, in connection with
the performance of this Agreement (including the Services), before and after the
date of this Agreement, each party or their respective Affiliates (in such
capacity, the “Disclosing Party”) has disclosed and may disclose Confidential
Information to the other party or such party’s Affiliates (the “Receiving
Party”). For purposes of this Agreement, “Confidential Information” means
(i) all information about either party’s business, business plans, customers,
strategies, trade secrets, operations, records, finances, assets, and
information that reveals the processes, methodologies, technology (including
source code and object code) or know-how by which either party’s existing or
future products, services, applications and methods of operation are developed,
conducted or operated, regardless of its form or the medium in which it is
stored; or (ii) any information that reasonably should be expected by the
Receiving Party to be confidential by virtue of its content or context.

11.2. Use of Confidential Information. Notwithstanding anything to the contrary
contained in Section 11.1, “Confidential Information” shall not include
information which: (i) was at the time of disclosure already in the possession
of the Receiving Party and not subject to any duty or obligation of
confidentiality or nondisclosure, as shown by written record; (ii) becomes
publicly known through no wrongful act of the Receiving Party; (iii) was
independently made available to the Receiving Party by an unrelated and
independent third party whose disclosure shall not, to the knowledge of the
Receiving Party after due inquiry, constitute a breach of any duty of
confidentiality owed to the Disclosing Party; or (iv) has been independently
developed by the Receiving Party. The Receiving Party agrees (A) not to use any
such Confidential Information

 

17



--------------------------------------------------------------------------------

for any purpose other than in the performance of its obligations under this
Agreement or as permitted hereby and (B) not to disclose any such Confidential
Information, except (1) to a limited number of its employees on a need to know
basis, (2) to its agents, representatives, lawyers and other advisers that have
a need to know such Confidential Information, (3) to software consultants and
advisors who have a need to know such Confidential Information in the course of
the performance of their duties, provided that such parties enter into
appropriate written agreements to keep all Confidential Information confidential
which are enforceable by the Disclosing Party, to protect the confidentiality of
such Confidential Information, and (4) if compelled to be disclosed pursuant to
a court order or other legal process, provided that the Disclosing Party shall
first have the opportunity to request an appropriate protective order.

11.3. Unauthorized Use. The Receiving Party shall take all commercially
reasonable measures to protect the secrecy and confidentiality of, and avoid
disclosure or unauthorized use of, the Disclosing Party’s Confidential
Information and shall be responsible for any disclosure or misuse of
Confidential Information that results from a failure to comply with this
Section 11.3. The Receiving Party shall be fully responsible for any breach of
this Agreement by its agents, contractors, representatives and employees. The
Receiving Party shall promptly report to the Disclosing Party any actual or
suspected violation of the terms of this Agreement and shall take all reasonable
further steps required by the Disclosing Party to prevent, control or remedy any
such violation.

11.4. Return of Information. The Receiving Party shall, at the request of the
Disclosing Party, retrieve all Confidential Information from its permitted
disclosees and thereafter shall (i) promptly return all Confidential Information
held or used by the Receiving Party in whatever form, or (ii) at the discretion
of the Receiving Party, promptly destroy all such Confidential Information and
certify such destruction to the Disclosing Party, provided that during the Term,
the Disclosing Party will not make such a request with respect to Confidential
Information necessary for the Receiving Party to perform its obligations
hereunder.

11.5. Injunctions. In view of the difficulties of placing a monetary value on
the Confidential Information, the Disclosing Party may be entitled to a
preliminary and final injunction without the necessity of posting any bond or
undertaking in connection therewith to prevent any further breach of this
Section 11 or further unauthorized use of its Confidential Information. This
remedy is separate from and in addition to any other remedy the Disclosing Party
may have.

SECTION 12. Term and Termination.

12.1. ***********

12.2. Termination. Notwithstanding anything to the contrary contained herein,
this Agreement may be terminated at any time:

(a) By mutual consent of Broadridge and ISS;

 

18



--------------------------------------------------------------------------------

(b) By ISS if Broadridge has breached any representation, warranty, covenant or
agreement contained in this Agreement and has not, in the case of a breach of a
covenant or agreement, cured such breach within ten (10) Business Days after
written notice of such breach is given to Broadridge (provided that ISS is not
then in material breach of the terms of this Agreement, and provided further
that no cure period shall be required for a breach which by its nature cannot be
cured) unless such breach shall not reasonably be likely to prevent the
consummation of the transactions contemplated by this Agreement or have a
Material Adverse Effect on ISS;

(c) By Broadridge if ISS has breached any representation, warranty, covenant or
agreement contained in this Agreement and has not, in the case of a breach of a
covenant or agreement, cured such breach within ten (10) Business Days after
written notice of such breach is given to ISS (provided that Broadridge is not
then in material breach of the terms of this Agreement, and provided further
that no cure period shall be required for a breach which by its nature cannot be
cured) unless such breach shall not reasonably be likely to prevent the
consummation of the transactions contemplated by this Agreement or have a
Material Adverse Effect on Broadridge;

(d) Subject to Sections 7.3(f) and 7.4(f), by Broadridge if, during the Term,
ISS commences any activity, other than on a “de minimis” basis, related to
acting as an agent or otherwise as an outsourced service provider, on behalf of
banks, broker-dealers or other nominees in North America (in the aggregate,
“Nominees”), in connection with fulfilling such Nominees’ obligations pursuant
to Rules 14b-1 or 14b-2, respectively, under the Securities Exchange Act of
1934, as amended, or any successor rules or regulations. For purposes of this
Section 12.2(d), a “de minimis” basis shall mean the processing by ISS of 3,000
or fewer Nominee customer accounts in any calendar year; provided, such Nominee
customer accounts (i) contain positions for securities of North American issuers
trading on North American securities exchanges and (ii) are accounts of Persons
not domiciled in North America. Within 10 Business Days after the end of each
calendar year during the Term, upon request by Broadridge, ISS shall deliver to
Broadridge a written certification of ISS’s compliance with the provisions of
this Section 12.2(d);

(e) By either party upon a breach by the other party of Section 14.13
(Assignment);

(f) By either party if: (i) there shall be a final, non-appealable order of a
Federal or state court in effect preventing consummation of the transactions
contemplated hereby; or (ii) there shall be any final action taken, or any
statute, rule, regulation or order enacted, promulgated or issued or deemed
applicable to the transactions contemplated hereby by any Governmental Entity
which would make consummation of the transactions contemplated hereby illegal;

(g) By either party in the event the other party intentionally discloses any
Confidential Information of the other party in breach of this Agreement; and

(h) ***********

 

19



--------------------------------------------------------------------------------

12.3. Effect of Termination.

(a) Upon the expiration or termination of this Agreement, provided that ISS
continues to pay Fees pursuant to Section 6 hereof, Broadridge shall permit and
not prohibit ISS’s continued use of the Consolidated Datafeed for a transition
period (the “Transition Period”) in order to provide ISS adequate time to
execute an uninterrupted migration by ISS from the use of the Consolidated
Datafeed to the use and operation of an alternate system so as not to disrupt
the business activities of ISS or any of ISS’s clients. Once such alternate
system is operational on the ISS platform, ISS shall discontinue all use of the
Consolidated Datafeed and return to Broadridge all materials and documentation
related to the Consolidated Datafeed that are proprietary to Broadridge. In no
event shall this Transition Period be less than 120 days or greater than six
(6) months from the date of expiration or termination of this Agreement.

(b) Upon the termination of this Agreement pursuant to Section 12.2(d) above,
ISS shall have the right to license Broadridge’s Proxy Edge Software for
purposes of processing Ballots, which license shall be of no shorter duration
than the then-remaining portion of the Term under this Agreement.

(c) Subject to Section 12.3(a), upon the expiration or termination of this
Agreement, (i) Broadridge shall return to ISS all materials and documentation
related to the Enhanced Components that are proprietary to ISS, and (ii) ISS
shall return to Broadridge all materials and documentation related to the
Consolidated Datafeed that are proprietary to Broadridge.

SECTION 13. INTENTIONALLY OMITTED.

SECTION 14. Miscellaneous.

14.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York applicable to agreements made and to be performed entirely within such
state, without regard to the conflict of law principles of such state.

14.2. Consent to Jurisdiction. Each of Broadridge and ISS irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the courts of New York State sitting in the County of New York
or any federal court of the United States of America sitting in the Southern
District of New York arising out of or relating to this Agreement or the
transactions contemplated thereby.

14.3. Waiver of a Jury Trial. Each party waives, to the fullest extent permitted
by Applicable Law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each party (i) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that the
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 14.3.

 

20



--------------------------------------------------------------------------------

14.4. Relationship. Nothing contained in this Agreement shall be construed as
creating a joint venture, partnership, agent or employment relationship between
the parties. Each party will refrain from acting in any manner which will
prejudice or pledge the credit of the other party, from representing to any
other Person that it has the authority to act as agent on behalf of such party
and from making or purporting to make any contract on behalf such party.

14.5. No Promotion. Except as contemplated in this Agreement, each party agrees
that it will not, without the prior written consent of the other party in each
instance, (i) use in external advertising, publicity, or otherwise the name of
the other party, or any affiliate of such party, or any partner or employee of
such party, nor any trade name, trademark, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by the other party or
its affiliates, or (ii) represent, directly or indirectly, that any information
or any service provided by either party has been approved or endorsed by the
other party.

14.6. Notices. All notices and other communications under this Agreement shall
be:

(a) in writing,

(b) delivered by hand, by registered or certified mail, return receipt
requested, or by overnight delivery service to the address set forth below or
such address as either party shall specify by a written notice to the other; and

(c) deemed given upon receipt.

Notice to Broadridge:

Broadridge Investor Communication Solutions, Inc.

51 Mercedes Way

Edgewood, New York 11717

Attention: President

with a copy to:

Broadridge Financial Solutions, Inc.

2 Journal Square Plaza

Jersey City, New Jersey 07306

Attention: General Counsel

 

21



--------------------------------------------------------------------------------

Notice to ISS:

Institutional Shareholder Services, Inc.

Attn: Head of Operations

201 David L. Boren Boulevard, Three Partners Place, Suite 300

Norman, Oklahoma 73072

with a copy to:

Institutional Shareholder Services, Inc.

Attn: General Counsel

Once Chase Manhattan Plaza

New York, NY 10005

14.7. Entire Agreement. This Agreement and the Schedule, Exhibits, Appendices
and Annexes attached hereto contain the entire agreement between the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and undertakings between the parties relating to the subject
matter hereof and thereof, including, without limitation, the Proxy Edge License
Agreement.

14.8. Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement.

14.9. Further Assurances. The parties shall each perform such acts, execute and
deliver such instruments and documents, and do all such other things as may be
commercially reasonable to accomplish the transactions contemplated by this
Agreement.

14.10. Force Majeure. Neither Broadridge nor ISS shall bear responsibility or
liability for any losses arising out of any delay in or interruptions of their
respective performance of their obligations under this Agreement due to any act
of God, act of Governmental Authority, act of the public enemy or due to war,
the outbreak or escalation of hostilities, riot, fire, flood, civil commotion,
insurrection, labor difficulty (including, without limitation, any strike, or
other work stoppage or slow down), severe or adverse weather conditions,
communications line failure, or other similar cause beyond the reasonable
control of the party so affected. So long as any such delay or interruption
continues, the party responsible for such performance will use its reasonable
best efforts to eliminate such conditions, as applicable, and will keep the
other party fully informed at all times concerning the matters causing such
delay or default and the prospects for their termination.

14.11. Advertising and Publicity. Neither party, nor anyone acting on such
party’s behalf, shall publish, distribute or otherwise disseminate any press
release, advertising or publicity matter having any reference to the other party
of this Agreement, unless and until such matter has first been submitted to and
approved in writing by the other party.

14.12. Amendments; Waivers. Except as otherwise expressly provided in this
Agreement, no amendment to this Agreement shall be effective unless it shall be
in writing and signed by the

 

22



--------------------------------------------------------------------------------

parties. Any failure of a party to comply with any obligation, covenant,
agreement or condition contained in this Agreement may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.

14.13. Assignment. Broadridge shall have the right to assign or sublicense this
Agreement and any of its rights, interests, or obligations hereunder to any
Person, without ISS’s prior written consent, so long as such assignee does not
directly or materially compete with ISS immediately prior to the date of such
assignment and, provided that, such assignee shall be obligated to perform, and
capable of performing, all of Broadridge’s obligations under this Agreement and
shall so agree in writing to such obligation to perform. Subject to Broadridge’s
rights under Section 12.2(h) hereof, ISS shall have the right to assign or
sublicense this Agreement and any of its rights, interests, or obligations
hereunder to any Person, without Broadridge’s prior written consent, so long as
such assignee does not directly or materially provide substantially similar
services or product offerings as those provided by Broadridge to ISS customers
immediately prior to the date of such assignment and, provided that, such
assignee shall be obligated to perform, and capable of performing, all of ISS’s
obligations under this Agreement and shall so agree in writing to such
obligation to perform.

14.14. Successors; Assigns; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of each of the parties, and any Person who
may become a party hereto and their respective successors, heirs and legatees
and permitted assigns.

14.15. Survival. Sections 5, 9, 10, 11, 12.3 shall survive the termination or
expiration of this Agreement. Any and all accrued liabilities shall survive the
termination or expiration of this Agreement.

14.16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party.

 

23



--------------------------------------------------------------------------------

The parties have caused their respective duly authorized representatives to
execute this Agreement as of this 31 day of May, 2012.

 

INSTITUTIONAL SHAREHOLDER SERVICES, INC. By:  

/s/ Stephen Harvey

  NAME:   Stephen Harvey   TITLE:   Managing Director BROADRIDGE INVESTOR
COMMUNICATION SOLUTIONS, INC. By:  

/s/ Robert Schifellite

  NAME:   Robert Schifellite   TITLE:   President     Investor Communication
Solutions

 

24



--------------------------------------------------------------------------------

Annex I

***********



--------------------------------------------------------------------------------

Annex II

Vote Instruction Fee

The Datafeed Vote Instruction Fee that ISS shall pay Broadridge per Vote
Instruction is set forth below:

ISS Price Per Vote Instruction (2012)

 

Price per
Vote Instruction    Volume
(per calendar  year) ***********    *********** ***********    ***********
***********    *********** ***********    ***********

Notwithstanding anything to the contrary in the Agreement, if ISS does not
deliver the Global Agenda Proposal Codes as required by Section 4.3 of the
Agreement, the Datafeed Vote Instruction Fee above shall automatically increase
by ***********.



--------------------------------------------------------------------------------

Exhibit 4.2 – Additional Services to be Provided by Broadridge

Broadridge agrees to provide the following additional services as part of the
Agreement:

 

Item

  

Short Description

1 – Missing Control # – Transactions where ISS has identified accounts they have
but no ballot was received from Broadridge. Broadridge now feeds ISS.    Items
identified by ISS where they did not receive control # information on the CDF.
Feed between the 2 firms is electronic 2 – Echo Voting – Several ISS Clients
want a proportionate voting model – Broadridge obtains the % of
For/Against/Abstain for certain Funds & Issuers, ISS then executes a split vote
for those accounts. For the avoidance of doubt, to the extent Broadridge
provides this service, ISS shall not use any information associated with this
service other than to receive this service from Broadridge and under no
circumstance will any information or derivative information from this service be
redistributed or used in any way other than internally at ISS for its lawful
internal business purposes.    Echo vote positions based on the return % to the
tabulator 3 – Manual Account Set Up Process – ISS forwards information to
Broadridge to have accounts set up    These are paper ballots received at ISS
which are returned for future Consolidated Datafeed set-up 4 – Hard Copy
Material Pulls – Broadridge provides hard copies of Issuer material upon request
   Pull hard copy material upon request 5 – Vote Reporting Service for certain
accounts    Allow access to reporting 6 – ICS Online Access to US meetings   
Review mailing and meeting status on online tool 7 – Sub Custodian Cut-off Dates
on CDF, rather than market date    Provide the most specific cut-off based on
the institution’s custodian 8 – Blocking indicators on the CDF    Provide
specific blocking information based on the institution’s custodian 9 – Direct
Summary ballots to ISS clients    Allow a hard copy of material to be sent to
the client even if the account goes through the Consolidated Datafeed 10 – SWIFT
voting    In limited and mutually agreed upon instances, Broadridge and ISS will
provide voting via SWIFT.



--------------------------------------------------------------------------------

Exhibit 12.2(h) – ***********

***********



--------------------------------------------------------------------------------

APPENDIX A

***********